Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 4 – 9, 17 – 20, 22 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0083527 A1 to Flaherty et al. (hereinafter “Flaherty”) in view of U.S. Patent No. 4,633,704 to Tantram et al. (hereinafter “Tantram”).

Regarding Claim 1, Flaherty teaches a flow control apparatus (see paragraph [0030] describing a housing 30 having a cover 62 and in conjunction with inlet and outlet ports seals and protects the sensor and creates an enclosed, controllable environment within the gas cell, see also paragraph [0042] describing diffusion ports which aid in controlled environment) for measuring an analyte from a breath sample of a subject (see abstract and paragraph [0003], [0025]), comprising: 
a sampling chamber (see Fig. 12 showing chamber being formed with the sensing element barrier 74, Fig. 12 and the housing cover 62, Fig. 7, see paragraphs [0042], [0020]) defining a volume (note that Fig. 12 has the cover removed however 74 and 62 form the chamber which defines a volume within) and one or more openings (see ports 76, 78, see paragraph [0042]) into the sampling chamber (formed with 74 and 62); 
at least one sensor (10, 12 Fig. 12, see paragraphs [0029], [0040], [0042]) in fluid communication with the sampling chamber (see arrangement at Fig. 12), wherein the at least one sensor (10, 12) is configured to detect the analyte (see paragraph [0042]).
Flaherty teaches the filter units 54, 56 see paragraph [0036] describing conditioning units 54, 56, Fig. 2, that filter out unwanted substances from the exhaled breath sample, Flaherty does not explicitly teach at least one filter element positioned within the volume and between the one or more openings and the at least one sensor.
Tantram, in the field of gas sensors, teaches at least one filter element (see filter 3, Fig. 1, see Col. 2, lines 22 – 29, see also Figs. 2 and 3 comprising the filter 3 in a sensor arrangement) positioned within the volume and between the one or more openings (see openings at the diffusion barrier 2, Fig. 1) and the at least one sensor (see sensing element 4, Fig. 1, see description at Col. 2, lines 22 – 29, see also Col. 2, lines 30 – Col. 3, line 17 describing Figs. 2 and 3 and the arrangement of the filter).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filter of Tantram into Flaherty in order to protect the sensing element by preventing unwanted gases from reaching the sensing element thus improving accuracy and sensitivity of the sensor.
 Flaherty in view of Tantram as modified above further teaches; 
wherein the sampling chamber (74, 62 of Flaherty) is configured to receive a zero net flow of the breath sample (see paragraph [0042] of Flaherty describing “The diffusion ports 76, 78 can take the form apertures in a sensing element barrier 74 which shields the sensing element 12 from the bulk of the sample inside the gas cell 32, 34, as shown in FIG. 12”, therefore even though Flaherty does not explicitly state “a zero net flow”, it would have been obvious to one having ordinary skill in the art before the Flaherty describing exhaled breath sample analysis) and into contact with the at least one sensor (10, 12 of Flaherty) via diffusion (diffusion ports 76, 78, see paragraph [0042] of Flaherty and/or diffusion barrier 2 of Tantram) through the at least one filter element (see filter element 3 of Tantram and modification above) into the sampling chamber (see Fig. 12), wherein the at least one filter element (3 of Tantram) maintains the sampling chamber as a sealed environment such that a diffused breath sample is maintained in contact against the at least one sensor (see arrangement of filter 3 that is within the diffusion barrier 2 which provides the sealed environment along with the O-ring 32 and/or 42 of Figs. 2, 3, note similar arrangement of the instant application as described at paragraph [0078] which states “The sample breath within the sensing chamber 134 is desirably maintained within for contacting against the sensor surface 132 and also to prevent the sample breath from escaping into the rest of the housing 30 by sealing the contact region 136 with an interface such as a seal 86”).

Regarding Claim 19, Flaherty teaches a flow apparatus for measuring a concentration of an analyte of interest (see paragraph [0024] describing sensing concentration of an 
a sampling chamber (see Fig. 12 showing chamber being formed with the sensing element barrier 74, Fig. 12 and the housing cover 62, Fig. 7, see paragraphs [0042], [0020]) including at least one opening (see ports 76, 78, see paragraph [0042]) to receive a portion of the breath (see paragraph [0042]), wherein a remainder of the breath is diverted and vented (see paragraph [0030] describing outlet ports 46, 48 for exit of the gas); 
at least one sensor (10, 12 Fig. 12, see paragraphs [0029], [0040], [0042]) positioned in fluid communication with the sampling chamber (see arrangement at Fig. 12), wherein the at least one sensor (10, 12) is configured to detect the analyte of interest (see paragraph [0042]).
 Even though Flaherty teaches the filter units 54, 56 see paragraph [0036] describing conditioning units 54, 56, Fig. 2, that filter out unwanted substances from the exhaled breath sample, Flaherty does not explicitly teach at least one filter element positioned between the at least one opening and the at least one sensor.
Tantram, in the field of gas sensors, teaches at least one filter element (see filter 3, Fig. 1, see Col. 2, lines 22 – 29, see also Figs. 2 and 3 comprising the filter 3 in a sensor arrangement) positioned between the at least one opening (see openings at the diffusion barrier 2, Fig. 1) and the at least one sensor (see sensing element 4, Fig. 1, see description at Col. 2, lines 22 – 29, see also Col. 2, lines 30 – Col. 3, line 17 describing Figs. 2 and 3 and the arrangement of the filter).
Tantram into Flaherty in order to protect the sensing element by preventing unwanted gases from reaching the sensing element thus improving accuracy and sensitivity of the sensor.
 Flaherty in view of Tantram as modified above further teaches; 
wherein the sampling chamber is configured such that a majority of the portion of the breath in contact with the sensor is introduced via diffusion through the at least one filter element (see filter element 3 of Tantram), rather than flow, into the sampling chamber (see paragraph [0042] of Flaherty describing “The diffusion ports 76, 78 can take the form apertures in a sensing element barrier 74 which shields the sensing element 12 from the bulk of the sample inside the gas cell 32, 34, as shown in FIG. 12”, thus the majority of the portion of the breath in contact with the sensor 12 is introduced via the diffusion ports 76, 78 as the sensor element is shielded from the bulk of the sample as described, see modification of Tantram above that allows the diffusion through the at least one filter element 3 of Tantram), wherein the at least one filter element (3 of Tantram) maintains the sampling chamber as a sealed environment such that a diffused breath sample is maintained in contact against the at least one sensor (see arrangement of filter 3 that is within the diffusion barrier 2 which provides the sealed environment along with the O-ring 32 and/or 42 of Figs. 2, 3, note similar arrangement of the instant application as described at paragraph [0078] which states “The sample breath within the sensing chamber 134 is desirably maintained within for contacting against the sensor surface 132 and also to prevent the sample breath from 

Regarding Claims 4 and 23, Flaherty as modified above teaches size of the housing 30 in general however does not explicitly teach wherein the volume is approximately 0.13 mL.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use approximately 0.13 mL volume, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The modification allows for obtaining sufficient quantity of exhaled breath for further analysis.

Regarding Claims 5 and 24, Flaherty teaches wherein the one or more openings (76, 78) comprise three openings (see unlabeled openings at Fig. 12).  
Flaherty as modified above does not explicitly teach the three openings each having a diameter of 1.2 mm.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a diameter of 1.2 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The modification allows for obtaining sufficient quantity of exhaled breath for further analysis.

Regarding Claims 6 and 25, Flaherty teaches detecting CO levels (see paragraph [0025]).
Flaherty as modified above teaches the claimed invention but is silent about a ratio of the one or more openings and the volume is about 25 mm2 / mL.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a ratio of the openings and the volume to about 25 mm2 / mL, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The modification allows for obtaining sufficient quantity of exhaled breath for further analysis.

Regarding Claims 7 and 26, Flaherty in view of Tantram as modified above teaches wherein the at least one filter comprises a porous or fibrous material configured to slow diffusion of moisture to the sensor (see paragraph [0036] of Flaherty describing “the sample conditioning units 54, 56 could include "art sorb" (a material designed to maintain a fixed humidity over a wide range of environmental conditions”) and/or Col. 1, lines 22 – 32 of Tantram).  

Regarding Claim 8, Flaherty in view of Tantram as modified above teaches wherein the at least one filter is comprised of activated carbon (see paragraph [0036] of Flaherty describing usage of activated charcoal thus reading on the invention as claimed and/or Col. 1, lines 30 – 37 of Tantram).  

Regarding Claims 9 and 22, Flaherty in view of Tantram as modified above teaches the at least one filter is a CO filter (see Col. 4, lines 15 – 43 of Tantram).  

Regarding Claim 17, Flaherty as modified above teaches wherein the at least one sensor (10, 12) comprises one or more CO sensors (see paragraph [0025]).  

Regarding Claims 18 and 28, Flaherty in view of Tantram as modified above teaches at least one H2 sensor (see Col. 4, lines 15 – 23 of Tantram).  

Regarding Claim 20, Flaherty as modified above teaches wherein at least one opening (76, 78) into the sampling chamber (30) is configured so as to reduce transport of moisture to the sensor (see paragraph [0036] describing the sensor housing comprising conditioning units 54, 56 and/or desiccant to remove water vapor from the sample, therefore reading on the invention as claimed).  

Regarding Claim 27, Flaherty as modified above teaches wherein the at least one sensor (10, 12) comprises one or more CO sensors (see paragraph [0025]).  

Claims 10 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty in view of Tantram and further in view of U.S. Patent Application Publication No. 2014/0358019 A1 to Johnson (hereinafter “Johnson”).

Regarding Claim 10, Flaherty teaches wherein the flow control apparatus is fluidly connected to the main receiving channel (see paragraphs [0029] describing chamber or cell 32 as well as paragraph [0042] describing formation of a barrier 74 that shields  the sensing element 12).
Flaherty in view of Tantram however does not explicitly teach a proximal receiving channel sized to receive the breath sample; a dispersion channel fluidly connected to the proximal receiving channel; a main receiving channel, wherein the dispersion channel is configured to divert a portion of the breath sample to the main receiving channel and a majority of the breath sample to one or more secondary channels for venting.
Johnson, in the field of devices for measuring a component in exhaled breath, teaches; 
a proximal receiving channel sized to receive the breath sample (see inlet 32, Fig. 5, see paragraph [0053] describing “inlet 32 adapted to receive an inflow I of breath exhaled by a patient”); 
a dispersion channel fluidly connected to the proximal receiving channel (see paragraph [0053] describing “The inlet comprises a fluid conduit which transports the exhaled breath I towards a bifurcation 39 adapted to separate a first portion I' of the exhaled breath to be analyzed, from a second portion I'' of the exhaled breath I, which is to be discarded”); 
a main receiving channel (see fluid conduit 36, Fig. 5, paragraph [0054]), wherein the dispersion channel is configured to divert a portion of the breath sample to the main receiving channel and a majority of the breath sample to one or more secondary 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the channels of Johnson into Flaherty in view of Tantram in order to efficiently and effectively discard a portion of the exhaled breath while at the same time accurately detect the desired portion of exhaled breath for further analysis.

Regarding Claim 11, Flaherty as modified above teaches a housing (30, 32) sized to contain the flow control apparatus within (see Fig. 12 showing the chamber crated by barrier 74 and being within the housing 30).  

Regarding Claim 12, Flaherty in view of Tantram in view of Johnson as modified above teaches wherein the main receiving channel is sized to receive about 20% of the breath sample (see paragraph [0051] of Johnson describing “the separated portion 24, 23 for analysis could be as much as 90%, 80% 60% 40% or 20% or as little as 1%, 2%, 4% or 10% of the total of exhaled breath” hence reading the invention as claimed).
  
Regarding Claim 13, Flaherty in view of Tantram in view of Johnson as modified above teaches wherein the main receiving channel is sized to receive less than 50% of the breath sample (see paragraph [0051] of Johnson describing “the separated portion 

Regarding Claim 14, Flaherty in view of Tantram in view of Johnson as modified above teaches one or more seals for sealing between the sampling chamber and the at least one sensor (see O-ring 32, Fig. 2 and/or O-ring 41, Fig. 3 of Tantram).  

Regarding Claim 15, Flaherty in view of Tantram in view of Johnson as modified above teaches wherein the sampling chamber further defines an annular surface configured to urge the one or more seals (see seals/O-rings 32, 41, Figs. 2, 3 of Tantram) into contact against a surface of the sensor (see arrangement at Figs. 2 and 3 of Tantram).
Flaherty in view of Tantram in view of Johnson does not explicitly teach the annular surface as being a tapered surface.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an annular tapered surface, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 16, Flaherty in view of Tantram in view of Johnson as modified above teaches wherein the main receiving channel comprises a plurality of barriers or Johnson).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See previously submitted PTO-892 form dated 4/28/2020.  See PTO-892 form accompanying this office action which includes the following references:
Nikolskaya (U.S. 6,840,084 B2): describes gas monitoring systems comprising filter elements within the housing.
Chiarugi et al. (U.S. 2012/0266654 A1): describes using a porous septum that creates suitable flow paths within a measurement chamber and being diffused towards sensors within the chamber.
Wagner (U.S. 8,266,795 B2): describes an electrochemical sensor having a filtering material such as activated charcoal that can be placed in an opening of the gas sensor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARRIT EYASSU/Primary Examiner, Art Unit 2861